DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.  Applicant argues that “the end cap 14 in Rahaim is only a single component and therefore cannot meet the claimed first and second components which are separately recited independent structures”, “that the end cap 14 cannot be adjacent to itself, as in the claims” and that the rejection “does not indicate what is considered to be the claimed gap between the first and second adjacent components”.  Examiner disagrees.
As seen in Fig. 2 of Rahaim et al., there are two elements 14.  This is evidenced by them each having different hash marks as well as a lead line for each, both going back to callout 14.  Additionally, the boot of Rahaim et al. (26) spans a gap between the first and second adjacent components (both labelled as 14 in Fig. 2).  This gap is there the two elements (14 and 14) meet as shown below in an Annotated Fig. 2 of Rahaim et al.  For these reasons, Applicant’s arguments are not found to be persuasive.

    PNG
    media_image1.png
    321
    464
    media_image1.png
    Greyscale

Annotated Fig. 2 of Rahaim et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10 and 19(a)(1) as being anticipated by USP 4,053,257 (Rahaim et al. hereinafter).
With regard to claim 1, Rahaim et al. discloses a pin assembly, comprising: 
a spring housing (35); 
a spring (36) situated in the spring housing (35); 
a pin (34) having a first end configured to be received in the spring housing (35) and to engage the spring (36); and 
a boot (26) configured to receive a second end of the pin (34), wherein the boot (26) is configured to span a gap between first (14) and second (14) adjacent components and configured to transfer a spring force from the spring (36) to the first (14) and second (14) adjacent components (Fig.’s 1 and 2).
With regard to claim 2, Rahaim et al. discloses the pin assembly of claim 1, further comprising a compression structure configured to compress the spring (36) against the spring housing (35).
With regard to claim 3, Rahaim et al. discloses the pin assembly of claim 2, wherein the compression structure is a plunger (See Annotated Fig. 1 of Rahaim et al., below).
With regard to claim 4, Rahaim et al. discloses the pin assembly of claim 2, wherein the compression structure is a spring plate (See Annotated Fig. 1 of Rahaim et al., below).
With regard to claim 5
With regard to claim 6, Rahaim et al. discloses the pin assembly of claim 5, wherein the pin (34) includes a neck, and the neck is configured to engage a notch in the spring housing (35) (See Annotated Fig. 1 of Rahaim et al., below).
With regard to claim 7, Rahaim et al. discloses the pin assembly of claim 5, wherein the pin (34) has a flange configured to engage the spring housing (35) (See Annotated Fig. 1 of Rahaim et al., below).

    PNG
    media_image2.png
    464
    338
    media_image2.png
    Greyscale

Annotated Fig. 1 of Rahaim et al.
With regard to claim 10, Rahaim et al. discloses an airfoil assembly for a gas turbine engine, comprising: 

an annular support structure (32) arranged radially outward from the vanes (10); 
a spring housing (35) fixed to the annular support structure (32); 
a spring (36) situated in the spring housing (35); 
a pin (34) having a first end configured to be received in the spring housing (35) and to engage the spring (36); and 
a boot (26) spanning the gap, the boot (26) configured to receive a second end of the pin (34) and configured to transfer a spring force from the spring (34) to the first and second vanes (10).
With regard to claim 19, Rahaim et al. discloses a method of assembling a vane assembly, comprising: 
situating a boot (26) across a gap between adjacent first and second vanes (10, 10 Fig. 2); 
inserting a pin (34) through a spring housing (35) such that a first end of the pin (34) is received in the boot; 
inserting a spring (36) into the spring housing (35) such that the spring (36) engages a second end of the pin (34); and 
compressing the spring (36) such that the spring force is transferred to the first and second vanes (10, 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahaim et al. in view of USPAP 2007/0098546 (Cairo et al. hereinafter).
With respect to claim 11, Rahaim et al. discloses all of the limitations except for wherein the spring housing is received in an opening in the annular support structure.
Cairo et al. discloses a gas turbine engine having an annular support structure (10) with a sealing mechanism (12) interior to the annular support structure (10) and a pin (32), spring (60) and a threaded spring housing (68) with a spring plate (66) that is received in an opening in the annular support structure (10) (Fig.’s 1 and 2).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Rahaim et al. by using a threaded spring housing with a spring plate as taught in Rahaim et al. for the purposes of being able to preload the spring a desired amount (paragraph [0017 of Cairo et al.).
With respect to claim 12, the Rahaim et al. modification with regard to claim 11 discloses the airfoil assembly of claim 11, further comprising a spring plate (66) secured 
With respect to claim 13, the Rahaim et al. modification with regard to claim 11 discloses the airfoil assembly of claim 11, wherein the pin includes a flange configured to engage the spring housing to locate the pin with respect to the spring housing (see Annotated Fig. 1 of Rahaim et al. above).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahaim et al. in view of USPAP 2020/0378308 (Slaney hereinafter).
With respect to claim 14, Rahaim et al. discloses all of the limitations except for wherein the spring housing includes a flange, and wherein the spring housing is secured to the annular support structure via the flange.
Slaney discloses a gas turbine engine having an annular support structure (322) with a sealing mechanism (336) interior to the annular support structure (322) and a pin (338), spring (342) and spring housing (340) that includes a flange (346), and wherein the spring housing (340) is secured to the annular support structure (322) via the flange (346).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Rahaim et al. by providing that the spring housing that includes a flange, and wherein the spring housing is secured to the annular support structure via the flange as taught in Slaney for the purposes of providing for fixed and secure connection of the spring housing that supports the pin (paragraph [0055] of Slaney).
With respect to claim 15, the Rahaim et al. modification with regard to claim 14 discloses the airfoil assembly of claim 14, further comprising a plunger compressing the spring, wherein the plunger extends through an opening in the annular support structure (Fig. 3B of Slaney).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahaim et al. in view of USPAP 2020/0362709 (Whittle hereinafter).
With respect to claim 18, Rahaim et al. discloses the airfoil assembly of claim 10, wherein the first and second vanes (10, 10) are ceramic (col. 2 lines 56-58).
Rahaim et al. does not disclose further comprising a spar piece received in a hollow airfoil section of each of the first and second vanes wherein the spar piece is metallic.
Whittle teaches a turbine vane made of ceramic (Title) and having a metallic spar interior to the ceramic vane (paragraph [0016]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Rahaim et al. by providing a spar piece received in a hollow airfoil section of each of the first and second vanes wherein the spar piece is metallic as taught in Whittle for the purposes of supporting the ceramic vane (paragraphs [0005] and [0016]).
Allowable Subject Matter
Claims 8, 9, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745